DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 1/4/21 as being acknowledged and entered.  By this amendment claims 25-35 are canceled and claims 1-24 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2017/0338241) in view of Shin et al. (US PGPub 2015/0129878). 

    PNG
    media_image1.png
    501
    140
    media_image1.png
    Greyscale
Claim 1: Lee teaches (Fig. 4) an integrated assembly, comprising: a conductive expanse (141) over conductive nodes (119, 117); the conductive nodes comprising a first composition (polysilicon) [0049]; a bottom surface of the conductive expanse comprising a second composition which is different composition than the first composition (stacked polysilicon and tungsten) [0079], the bottom surface of the conductive expanse being at an elevation above a base that is greater than or equal to an elevation above the base of an uppermost surface the conductive nodes (Fig. 4); a stack (DM/ST3) over the conductive expanse; the stack comprising alternating first and second levels (171, 151); and pillar structures extending vertically through the stack (Fig. 4); each of the pillar structures comprising a post of conductive material (193B) [0071] laterally surrounded by an insulative liner (181) [0060] in direct physical contact with the post of the conductive material (193B) (see inserted figure); the insulative liner extending only partially through the conductive expanse (141); one or more of the posts extending through the conductive expanse (141) to directly contact one or more of the conductive nodes (117, 119) [0062, 0071] (Fig. 4).  Lee does not teach the conductive material of the pillar comprising the first composition.  Shin teaches the conductive material of the pillar comprising the first composition [0049, 0052, 0055, and 0060] as both use common semiconductor contact/via metals.   Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a deep 
Claim 2:  Lee teaches the first levels are NAND wordline levels [0019, 0058], and wherein the second levels are insulative levels [0055].  
Claim 3:  Lee teaches the NAND wordline levels include metal [0114], and wherein the insulative levels include silicon dioxide [0085].  
Claim 4:  Lee teaches (Fig. 4) the conductive expanse and the stack are within a first tier; and wherein at 2 M122-6901 M01. docxleast one of the directly-contacted conductive nodes is coupled with circuitry (TR) of a second tier under the first tier.  
Claim 5:  Shin teaches the circuitry of the second tier includes CMOS circuitry [0044].  
Claim 6:  Lee teaches (Fig. 2A-2B, 4) the stack includes a memory array region (10/CPL/ I-I’), a staircase region (SW/II-II’) adjacent the memory array region, and a peripheral region (20/III-III’) adjacent the memory array region; wherein a first set of the pillar structures extends through the memory array region (CPL), a second set of the pillar structures (193B) extends through the peripheral region, and a third set (193A) of the pillar structures extends through the staircase region.  
Claim 7:  Lee teaches (Fig. 4) the memory array region includes at least two decks of memory levels (bottom pair 151,171; pair above that 151, 171) stacked one atop another.  
Claim 8:  Lee teaches (Fig. 4) the posts from the first set of the pillar structures, the posts from the second set of the pillar structures (193B) and the posts from the third 
Claim 9:  Lee teaches (Fig. 4) only the posts from the first and second sets of the pillar structures (193B) are among the one or more of the posts extending through the conductive expanse.  
Claim 10:  Lee teaches collars surrounding regions of the one or more of the posts, which extend through the conductive expanse; said regions being immediately below the bottom surface of the conductive expanse.  Sakakibara teaches (Fig. 11) collars (133) surrounding regions of the one or more of the posts (193B) which extend through the conductive expanse (141); said regions being immediately below the bottom surface of the conductive expanse (141).  
Claim 11:  Lee teaches the collars comprise a third composition, which is different from the first and second compositions [0049, 0079].  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2017/0338241), Shin et al. (US PGPub 2015/0129878), as applied to claims 11 above, and further in view of Mushiga et al. (US Patent 10,354,980).
Regarding claim 12, as described above, Lee and Shin substantially read on the invention as claimed, and Lee teaches the first composition consists essentially of tungsten [0048].  Lee and Shin do not teach the second composition comprises tungsten silicide, and the third composition comprises one or more of metal silicide, metal carbide and metal nitride.  Mushiga teaches the first composition consists essentially of tungsten; and the third composition comprises one or more of metal silicide, metal carbide and metal nitride (Col. 12 lines 54-67) to form collars around 
Claim 13: Mushiga teaches the third composition comprises titanium nitride (Col. 12 lines 54-67). 
Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2017/0338241), and further in view of Kim (US PGPub 2017/0069731).
Claim 14: Lee teaches an integrated assembly, comprising: 4 M122-6901 M01. docxa conductive expanse (185,141) over conductive nodes (119, 117); the conductive nodes comprising a first composition [0051, 0079]; a bottom surface of the conductive expanse comprising a second composition different from the first composition [0052, 0055]; the bottom surface of the conductive expanse being at an elevation above a base that is greater than or equal to an elevation about the base of the uppermost surface of the conductive nodes, a stack over the conductive expanse; the stack (194-199) comprising alternating first and second levels; the stack including a memory array region (10/CPL/ I-I’), a staircase region (SW/II-II’) adjacent the memory array region, and a peripheral region (20/III-III’) adjacent the memory array region; a first set of the conductive nodes (117) being under the memory array region (CPL); and pillar structures extending vertically through the stack; each of the pillar structures comprising a post of conductive material (193B) laterally surrounded by an insulative liner (181) being in direct physical contact 
Claim 15:  Lee teaches the first levels comprise conductive wordline material [0114] and the second levels are insulative levels [0085].  
Claim 16:  Lee teaches (Fig. 4) a second set of the conductive nodes (117,119) under the peripheral region; and wherein the posts of the second set of the pillar 
Claim 18:  Lee teaches the memory array region is a NAND memory array region [0019, 0058].
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2017/0338241), Kim (US PGPub 2017/0069731), as applied to claims 14 and 16 above, and further in view of Sakakibara (US PGPub 2016/0329101).
Regarding claim 17, as described above, Lee and Kim substantially read on the invention as claimed and Lee teaches a third set of the conductive nodes (117) under the staircase region.  Lee and Kim do not teach the posts of the third set of the pillar structures extend through the conductive expanse to directly contact the third set of the conductive nodes.  Sakakibara teaches a third set of the conductive nodes (261) under the staircase region; and wherein the posts of the third set of the pillar structures (96) extend through the conductive expanse to directly contact the third set of the conductive nodes (261) [0101] providing read hole current flows within the device [0103]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Lee and Kim to have included the posts of the third set of the pillar structures terminate at the conductive nodes of the third set; and wherein the posts of the third set of the pillar structures terminate at the conductive nodes of the third set providing read hole current flows within the device [0103] as taught by Sakakibara.
Claim 19: Sakakibara teaches the conductive material of the posts comprises the first composition [0065, 0084].  
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2017/0338241) and Kim (US PGPub 2017/0069731), as applied to claim 14 above, and further in view of Kim et al. (US PGPub 2015/0279857).
Regarding claim 20, as described above, Lee and Kim substantially read on the invention as claimed, and Kim (‘731) teaches a first set of collars (32) surrounding region of the posts of the first set of the pillar structures.  Lee and Kim (‘731) do not teach said regions being immediately below the bottom surface of the conductive expanse.  Kim (‘857) teaches a first set of collars (162, 166, 168,110a) surrounding regions of the posts (182) of the first set of the pillar structures; said regions being immediately below the bottom surface of the conductive expanse (172a) (Fig. 4) to insulate the gate electrodes of the section transistors from the substrate and prevent unwanted oxidation  [0052, 0066].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Lee and Kim (‘731) to include the second collars to properly insulate the posts as taught by Kim (‘857).
Claim 21:  Lee teaches a second set of the conductive nodes (117, 119) under the peripheral region (III-III’); the posts of the second set of the pillar structures extending through the conductive expanse (141) to directly contact the second set of the conductive nodes a second set of the collars (133) surrounding regions of the posts of the 6M122-6901 M01. docxsecond set of the pillar structures; said regions of the posts of the second set of the pillar structures being immediately below the bottom surface of the conductive expanse.  

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2017/0338241), Kim (US PGPub 2017/0069731), and Kim et al. (US PGPub 2015/0279857), as applied to claims 21 above, and further in view of Sakakibara (US PGPub 2016/0329101).
Regarding claim 22 as described above, Lee, Kim (‘731) and Kim (‘857) substantially read on the invention as claimed and Lee teaches the conductive expanse comprises second region (185) over a first region (141), with the first region comprising the second composition and the second region comprising a third composition [0055]; wherein a third set of conductive nodes (117) is within the second region.  Lee, Kim (‘731) and Kim (‘857) does not teach wherein the posts of the third set of the pillar structures terminate at the conductive nodes of the third set; and wherein the posts of the third set of the pillar structures terminate at the conductive nodes of the third set.  Sakakibara teaches wherein the posts (96) of the third set of the pillar structures terminate at the conductive nodes (261) of the third set of the memory staircase region (300) forming a contact via structures (Fig. 11) [0101] providing read hole current flows within the device [0103]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Lee, Kim (‘731) and Kim (‘857)  to have included the posts of the third set of the pillar structures terminate at the conductive nodes of the third set; and wherein the posts of the third set of the pillar structures terminate at the conductive nodes of the third set providing read hole current flows within the device [0103] as taught by Sakakibara.
Claim 24:  Sakakibara teaches (Fig. 11) a third set of the conductive nodes (61) under the staircase region; the posts of the third set of the pillar structures extending .
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2017/0338241), Kim (US PGPub 2017/0069731), Kim et al. (US PGPub 2015/0279857),and Sakakibara (US PGPub 2016/0329101), as applied to claim 22 above, and further in view of Mushiga et al. (US Patent 10/354,980).
Regarding claim 23, as described above, Lee, Kim(‘731), Kim (‘857) and Sakakibara substantially read on the invention as claimed, except Lee, Kim(‘731), Kim (‘857) and Sakakibara do not teach the first composition consists essentially of tungsten; and the third composition comprises one or more of metal silicide, metal carbide and metal nitride as materials used .  Mushiga teaches the first composition consists essentially of tungsten; and the third composition comprises one or more of metal silicide, metal carbide and metal nitride (Col. 12 lines 54-67) to form collars around conducive nodes under the memory section of the device. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).

Response to Arguments
Applicant's arguments filed 03/04/21 have been fully considered but they are not persuasive. Regarding independent claim 1, Lee teaches the insulative liner in direct physical contact with the post as shown in the figure above included in the claim 1 rejection.  The arrow indicates where the insulating line and the post directly contact each other.  Regarding independent claim 14, Lee teaches the peripheral region adjacent the memory region as shown in Figure 2B, 3A, and 3B as well as paragraphs [0053-0054] where it discusses peripheral region A2 adjacent memory region A1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH K SALERNO/Examiner, Art Unit 2814